 247325 NLRB No. 31LAKEVIEW SUBACUTE CARE CENTER1The Union was certified in 1977 in Case 22ŒRCŒ7190 in the fol-lowing unit:All full-time and regular part-time Registered Nurses and Li-
censed Practical Nurses, including charge nurses, employed by
the Employer at its Wayne, New Jersey location, but excluding
all office clerical employees, guards and supervisors as defined
in the Act, and all other employees.2The Respondent subsequently filed a second unit clarification pe-tition covering the same unit of employees and raising the same
issues, Case 22ŒUCŒ247. That petition was dismissed by the Acting
Regional Director, and no appeal of that dismissal was taken to the
Board.3Member Hurtgen was not a member at the time of the decisionin the underlying representation case. If he had participated in that
case, he would not have agreed with its result. However, he agrees
with his colleagues that Respondent has not raised any issue that is
properly litigable in the instant case. Accordingly, he joins his col-
leagues in granting summary judgment.4Consequently, we deny the Respondent™s Cross Motion for Sum-mary Judgment, which simply reiterates the Respondent™s contention,
rejected in the representation proceeding, that all or most of the unit
members are statutory supervisors.Lakeview Subacute Care Center and Health Profes-sional and Allied Employees, AFT, AFLŒCIO.
Case 22ŒCAŒ21625December 31, 1997DECISION AND ORDERBYMEMBERSFOX, LIEBMAN, ANDHURTGENPursuant to a charge filed on October 18, 1996, theGeneral Counsel of the National Labor Relations
Board issued a complaint on July 11, 1997, alleging
that the Respondent has violated Section 8(a)(5) and
(1) of the National Labor Relations Act by refusing to
participate in the arbitration of a grievance filed by the
Union on behalf of members of the unit under the
terms of a collective-bargaining agreement between the
Union and the Respondent. The complaint alleges that
by such conduct, the Respondent has failed and re-
fused, and continues to fail and refuse, to bargain col-
lectively with the exclusive collective-bargaining rep-
resentative of its employees1following the denial of itspetition for unit clarification in Case 19ŒUCŒ593 (for-
merly 22ŒUCŒ227).2(Official notice is taken of the‚‚record™™ in the representation proceeding as defined
in the Board™s Rules and Regulations, Secs. 102.68
and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)The Respondent filed an answer admitting in part and
denying in part the allegations in the complaint.On November 4, 1997, the General Counsel filed aMotion for Summary Judgment. On November 6,
1997, the Board issued an order transferring the pro-
ceeding to the Board and a Notice to Show Cause why
the motion should not be granted. On November 26,
1997, the Respondent filed a response and a cross mo-
tion for summary judgment.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admitsthat it is refusing to participate in the arbitration of the
grievance, but asserts that despite the decisions of the
Board and the Regional Director regarding the Re-
spondent™s petitions for unit clarification, the majorityof employees in the unit are supervisors within themeaning of the Act and are not appropriate for inclu-
sion in the unit, and therefore any grievance filed on
their behalf is not appropriate for the application of
any collective-bargaining agreement which may exist
between the Respondent and the Union.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).3Although the complaint alleges as a violation onlythe Respondent™s failure to process a single grievance,
it is clear from the Respondent™s answer, its position
paper submitted in response to the charge, and its op-
position to the General Counsel™s Motion for Summary
Judgment, that its defense to the complaint allegation
is based solely on its contention that a majority of, if
not all, unit members are supervisors within the mean-
ing of the Act. Thus, by refusing to arbitrate a griev-
ance and comply with the terms of the collective-bar-
gaining agreement on the basis that the unit is inappro-
priate, a position which has been rejected by the
Board, the Respondent™s action is tantamount to a
withdrawal of recognition of the Union in the certified
unit. Accordingly, we grant the General Counsel™s Mo-
tion for Summary Judgment.4On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a New Jerseycorporation, with a facility in Wayne, New Jersey, has
been engaged in the provision of inpatient health care
services. During the 12-month period preceding the is-
suance of the complaint, the Respondent in conducting
its business operations described above, derived gross
revenues in excess of $100,000 and purchased and
caused to be delivered to its New Jersey facility, goods
valued in excess of $5000 directly from pointsVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00247Fmt 0610Sfmt 0610D:\NLRB\325.024APPS10PsN: APPS10
 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5At all material times, the Respondent and the Union were partiesto a collective-bargaining agreement covering the unit set forth
above and containing a grievance-arbitration provision. The parties™
most recent agreement expired on December 31, 1995.6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™outside the State of New Jersey. We find that the Re-spondent is an employer engaged in commerce within
the meaning of Section 2(6) and (7) of the Act and
that the Union is a labor organization within the mean-
ing of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationThe Union was certified on September 12, 1977, asthe exclusive collective-bargaining representative of
the employees in the following appropriate unit:All full-time and regular part-time RegisteredNurses and Licensed Practical Nurses, including
charge nurses, employed by the Employer at its
Wayne, New Jersey location, but excluding all of-
fice clerical employees, guards and supervisors as
defined in the Act, and all other employees.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainOn July 19, 1995, the Union filed a grievance withthe Respondent on behalf of members of the unit, and,
since August 30, 1996, the Respondent has refused to
participate in the arbitration of the grievance.5We findthat this refusal constitutes an unlawful refusal to bar-
gain in violation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after August 30, 1996, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to participate in the arbitration of the
grievance referred to above, to recognize and bargain
on request with the Union as the exclusive bargaining
representative of the unit employees, and if an under-
standing is reached, to embody the understanding in a
signed agreement.ORDERThe National Labor Relations Board orders that theRespondent, Lakeview Subacute Care Center, Wayne,New Jersey, its officers, agents, successors, and as-signs, shall1. Cease and desist from
(a) Refusing to recognize and bargain with HealthProfessional and Allied Employees, AFT, AFLŒCIO as
the exclusive bargaining representative of the employ-
ees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, recognize and bargain with theUnion as the exclusive representative of the employees
in the following appropriate unit on terms and condi-
tions of employment, and if an understanding is
reached, embody the understanding in a signed agree-
ment:All full-time and regular part-time RegisteredNurses and Licensed Practical Nurses, including
charge nurses, employed by the Employer at its
Wayne, New Jersey location, but excluding all of-
fice clerical employees, guards and supervisors as
defined in the Act, and all other employees.(b) Participate in the arbitration of the grievancefiled by the Union on July 19, 1995.(c) Within 14 days after service by the Region, postat its facility in Wayne, New Jersey, copies of the at-
tached notice marked ‚‚Appendix.™™6Copies of the no-tice, on forms provided by the Regional Director for
Region 22, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency ofthese proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since August 30, 1996.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00248Fmt 0610Sfmt 0610D:\NLRB\325.024APPS10PsN: APPS10
 249LAKEVIEW SUBACUTE CARE CENTERAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to recognize and bargain withHealth Professional and Allied Employees, AFT, AFLŒ
CIO as the exclusive representative of the employees
in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WEWILL
, on request, recognize and bargain with theUnion and put in writing and sign any agreement
reached on terms and conditions of employment for
our employees in the bargaining unit:All full-time and regular part-time RegisteredNurses and Licensed Practical Nurses, including
charge nurses, employed by us at our Wayne,
New Jersey location, but excluding all office cler-
ical employees, guards and supervisors as defined
by the Act, and all other employees.WEWILL
participate in the arbitration of the griev-ance filed by the Union on July 19, 1995.LAKEVIEWSUBACUTECARECENTERVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00249Fmt 0610Sfmt 0610D:\NLRB\325.024APPS10PsN: APPS10
